Citation Nr: 9920187	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-34 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 3, 1996, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, granted service 
connection for PTSD, effective September 3, 1996.  A notice 
of disagreement was received in October 1997, a statement of 
the case was issued in November 1997, and a substantive 
appeal was received in December 1997. 


FINDINGS OF FACT

1.  In May 1990, the Board denied a claim of entitlement to 
service connection for a psychiatric disorder, finding that 
there was no new factual basis to grant the claim that had 
previously been denied in a September 1980 unappealed rating 
decision.

2.  A clear medical diagnosis of PTSD was first made on 
September 3, 1996.

3.  By rating decision in September 1997, the RO granted 
entitlement to service connection for PTSD, effective from 
September 3, 1996.


CONCLUSION OF LAW

The requirements for entitlement to an effective date prior 
to September 3, 1996, for service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1980, service connection for a "nervous 
condition" was denied based on a finding of no evidence of 
psychiatric symptoms during service and the fact that a 
diagnosis of schizophrenic reaction, paranoid type, was first 
made in 1959, a number of years after the veteran's discharge 
from service.  The veteran was notified of the September 1980 
decision, but he did not initiate and complete an appeal.  
The September 1980 decision therefore became final.  38 
U.S.C.A. § 7105 (West 1991).  A subsequent attempt by the 
veteran to claim service connection based on a "psychiatric 
disorder" was denied and the veteran appealed.  In a May 
1990 decision, the Board denied entitlement to service 
connection for a psychiatric disorder, concluding that "the 
evidence in support of the current reopened claim does not 
establish a new factual basis warranting service connection 
for a psychiatric disorder."  The Board's May 1990 decision 
is final.  38 U.S.C.A. §§ 7103, 7104.  

In a February 1997 letter received at the RO in April 1997, 
the veteran indicated that he wished to "reopen" his 
service connection claim for a psychiatric disorder and that 
he was now receiving treatment for PTSD.  In a January 1997 
letter, David S. Liebling, M.D., reported that PTSD had been 
diagnosed on September 3, 1996.  In addition, the veteran 
underwent a VA psychiatric examination in April 1997, and was 
diagnosed with PTSD, severe, chronic.  In its September 1997 
rating decision, the RO found that the veteran had been 
exposed to combat stressors and that a basis for service 
connection for PTSD was warranted.  The RO assigned an 
effective date of September 3, 1996 for the grant of service 
connection, and the veteran appeals from that effective date.  

The veteran contends that the effective date for his grant of 
service connection for PTSD should extend back to 1980 when 
his claim of entitlement to service connection for a 
"nervous condition" was initially denied.  He maintains 
that he received treatment for a psychiatric disorder in the 
1950's, and that the psychiatric diagnoses which had been 
rendered at the time of a September 1980 should have included 
a diagnosis of PTSD.  In support of this contention, the 
veteran points to a VA medical opinion, dated in April 1998, 
which states that following an interview of the veteran and a 
review of the claims folder, the 1959 diagnosis of 
schizophrenic reaction, paranoid type, was a misdiagnosis, 
and the symptoms attributed at the time to schizophrenia "we 
have to assume were due to PTSD."

Except as specifically provided otherwise, the effective date 
of an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Where service 
connection is granted on a direct basis, the effective date 
shall be the day following separation from service or date 
entitlement arose if claim is received within 1 year of 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  In claims based on new and material 
evidence received after a final disallowance, the effective 
date shall be the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).  

The record in the present case shows that the first clear 
diagnosis of PTSD was entered on September 3, 1996.  In view 
of the various decisions which have referred to a "nervous 
condition," a "psychiatric disorder," and PTSD, it is not 
entirely clear whether the PTSD claim should be viewed as an 
original claim or as a claim to reopen.  However, regardless 
of whether the veteran's claim is viewed as an original claim 
or as a reopened claim, the fact remains that there was no 
clear medical diagnosis of PTSD prior to September 3, 1996, 
upon which to base a grant of entitlement to service 
connection for PTSD. The Board stresses that service 
connection has been established for PTSD and not for 
schizophrenia.  The essential question, therefore, is the 
date when that disorder was diagnosed, thus providing a basis 
for entitlement.  The veteran's attempts to argue that the 
PTSD and the schizophrenia are one and the same and should be 
treated as such are based on his underlying argument that 
there was a misdiagnosis.  However, the April 1998 opinion by 
a VA medical examiner to the effect that the 1959 diagnosis 
of schizophrenia was a misdiagnosis does not alter the fact 
that there was no clear diagnosis of PTSD upon which to 
establish entitlement for that disorder until September 3, 
1996.  Under the circumstances, the law and regulations 
regarding assignment of effective dates do not allow for 
assignment of a date prior to September 3, 1996, based on the 
evidence of record.  To the extent that the contentions 
presented by and on the veteran's behalf raise the question 
of clear and unmistakable error, this question is addressed 
in the remand portion of this decision. 


ORDER

Entitlement to an effective date prior to September 3, 1996, 
for a grant of service connection for PTSD, is not warranted.  
To that extent, the appeal is denied.


REMAND

Review of the record reveals that the veteran has advanced a 
claim of clear and unmistakable error in the September 1980 
rating decision which denied entitlement to service 
connection for a "nervous condition" on the basis that his 
disorder was misdiagnosed.  The RO addressed this claim in a 
December 1997 rating decision which found no clear and 
unmistakable error.  Correspondence received from the veteran 
in April 1998 appears to set forth argument regarding the 
claim of error and effectively constitutes a notice of 
disagreement from the December 1997 rating decision.  

It does not appear from the record that the RO has issued a 
statement of the case on the clear and unmistakable error 
issue as required by 38 C.F.R. § 19.26.  Rather, a May 1998 
rating decision was prepared in which the RO found that the 
December 1997 rating decision was clear and unmistakable 
error in taking jurisdiction of the veteran's claim of clear 
and unmistakable error in the September 1980 rating decision.  
It appears that the RO has relied on an opinion of VA's 
General Counsel which addresses the reviewability of 
unappealed regional office decisions for clear and 
unmistakable error when there has been a subsequent Board 
decision.  See VAOPGCPREC 14-95 (May 12, 1995).  

However, without addressing the merits of the RO's May 1998 
rating decision as to jurisdiction, the fact remains that the 
veteran had already initiated an appeal from the December 
1997 rating decision which found no clear and unmistakable 
error in the prior final September 1980 rating decision.  
Having received a timely notice of disagreement, the 
provisions of 38 C.F.R. § 19.26 must be complied with.  In 
view of the RO's May 1998 decision regarding jurisdiction, it 
would seem that fairness to the veteran dictates that the 
issue which should now be addressed in a statement of the 
case should be styled as:  whether the September 1980 rating 
decision is reviewable for clear and unmistakable error in 
view of the Board's May 1990 decision and, if so, whether 
clear and unmistakable error was involved in the September 
1980 rating decision.  

The veteran and his representative are hereby advised of the 
need to file a timely substantive appeal if the veteran 
wishes to complete an appeal on the clear and unmistakable 
error issue.

While the Board recognizes that the clear and unmistakable 
issue is not in appellate status at this time since a 
substantive appeal has not been issued, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that where the record includes a notice of disagreement, but 
a statement of the case has not been issued, the proper 
course of action is to remand the case to the RO for 
appropriate action.  Manlincon v. West, 12 Vet.App. 238 
(1999).  

The Board notes here that a review of the claims file does 
not show that the veteran has advanced any claim of clear and 
unmistakable error in the Board's May 1990 decision, and no 
action by the Board is required as to the May 1990 decision.  

For the reasons set forth above, this matter is hereby 
REMANDED to the RO for the following:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including the issuance of a statement of 
the case on the issue of whether the 
September 1980 rating decision is 
reviewable for clear and unmistakable 
error in view of the Board's May 1990 
decision and, if so, whether clear and 
unmistakable error was involved in the 
September 1980 rating decision.  The 
statement of the case should include a 
clear and reasoned analysis of the exact 
holding of the Board in its May 1990 in 
light of VAOPGCPREC 14-95 (May 12, 1995) 
and, if necessary, an analysis of the 
veteran's clear and unmistakable error 
claim.  The veteran and his 
representative should be furnished a copy 
of the statement of the case and advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal as to this issue.  If an appeal 
is completed, then this matter should be 
certified for appellate review and 
forwarded to the Board after compliance 
with all procedural requirements. 

The purpose of this remand is to ensure application of 38 
C.F.R. § 19.26 and to comply with the jurisprudence of the 
Court. 



		
ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

